Citation Nr: 0107981	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-05 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to a compensable evaluation for a left eye 
disability, postoperative status.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from November 1945 to May 
1947.  
In a March 1999 decision, the Board of Veterans' Appeals 
(Board) granted compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for additional left eye disability as a 
result of surgery performed at a VA facility in May 1982.  In 
an April 1999 rating action, the RO assigned a 30 percent 
rating for this disability, effective February 15, 1995.  In 
June 1999, the RO proposed to reduce the evaluation for this 
disability to zero percent disabling on the basis of clear 
and unmistakable error in the prior rating action.  

This matter comes before the Board on appeal from an August 
1999 rating decision by the RO which reduced the evaluation 
for the veteran's left eye disability, post operative status, 
from 30 percent disabling to zero percent disabling, 
effective from December 1, 1999,  

Although the issue in this case may be characterized as 
entitlement to restoration of a 30 percent rating for an eye 
disability, post operative status, for reasons made evident 
below the Board has characterized the issue on appeal as 
listed on the title page of this decision.  The case is now 
before the Board for appellate consideration at this time.  

An RO hearing was scheduled for the veteran before a hearing 
officer in August 1999.  He was unable to attend that hearing 
and there was some question about rescheduling the hearing, 
as reflected in a December 1999 report of contact.  In the 
certification of the appeal in May 2000, the RO reported that 
the request for a hearing had been cancelled.  

FINDINGS OF FACT

1. The veteran had no useful vision in the left eye, 
described as light perception only, prior to his VA 
hospitalization and left eye surgery in May 1982.  

2. During a May 1982 VA hospitalization, the veteran 
underwent the surgical extraction of a cataract from the 
left eye with implantation of an incorrect intraocular 
lens in the left eye.  

3. Due to the VA left eye surgery performed in May 1982 the 
veteran has aphakia in the left eye, continues to retain 
the incorrect intraocular lens in the left eye, and he has 
continued to have no useful vision in the left eye.  

4. Aphakia in the left eye with a retained incorrect 
intraocular lens constitutes additional left eye 
disability resulting from the May 1982 VA surgery in the 
left eye.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for post operative 
residuals of extraction of a cataract of the left eye 
consisting of aphakia with an incorrect intraocular lens have 
been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000), 
Veterans Claims Assistance Act of 2000, Pub. Law, No. 106-475 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107);38 C.F.R. § 4.84a, Diagnostic 
Code 6029 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A VA hospital summary reported that the veteran was 
hospitalized from May 23-27, 1982 for a cataract extraction 
with implantation of an intraocular lens in the left eye.  
Physical examination at admission revealed a mature cataract 
on the lens of the left eye with light perception only.  
After the extraction of the cataract and the implantation of 
the intraocular lens, the surgery was described as having 
been performed without complication.  

After VA outpatient treatment in July 1982, the impression 
was a miscalculation on the lens power of the left eye.  
During further treatment in August 1982, it was noted that 
the veteran was status post implantation of a left eye lens 
that gave him a very myopic refraction.  In June 1985, it was 
noted that the veteran had a high myopia secondary to the 
wrong lens in the left eye.  

On VA examination in March 1998, the veteran complained of 
poor vision in the left eye after a cataract extraction.  He 
stated that the wrong implant had been put in the left eye.  
Uncorrected visual acuity in the left eye was 20/400 near, 
and count five fingers five feet far.  Corrected visual 
acuity in the left eye was J-2 near and 20/40 + far.  There 
was no diplopia and no visual defect.  There was pseudophakia 
in both eyes with posterior capsular opacities.  The 
diagnosis was significant myopic astigmatism in the left eye 
and anisometropia secondary to incorrect intraocular lens 
implant power.  The examiner commented that this caused 
intolerance of spectacle correction in the left eye, which 
could be corrected by intraocular lens implant exchange.  In 
an August 1998 addendum, the examiner clarified that the high 
myopic astigmatism in the left eye was secondary to an error 
in choosing the power of the intraocular lens implant at the 
time of surgery.  The resulting anisometropia left the 
veteran intolerant of full spectacle correction and he was 
forced to function without useful vision in the left eye.  
The problem was said to be correctable with surgery by 
exchanging the existing implant for one with the correct 
power.  

In its April 1999 rating decision, the RO assigned a 30 
percent evaluation for additional left eye disability as a 
result of VA surgery under the provisions of 38 C.F.R. 
§ 4.84a, Diagnostic Code 6077.  This was an incorrect 
diagnostic code, but it is clear that the rating was based on 
visual impairment in the left eye.  In June 1999, the RO 
proposed to reduce the evaluation for additional left eye 
disability as a result of VA surgery to zero percent 
disabling because of clear and unmistakable error in the 
earlier assignment of a 30 percent evaluation, when the 
disability in the left eye was already 30 percent disabling 
prior to the VA surgery of May 1982.  Since the 30 percent 
presurgery disability should be subtracted from the 30 
percent disability rating for the residuals of the May 1982 
surgery, it was considered that a noncompensable rating (zero 
percent) was the appropriate evaluation for additional left 
eye disability as a result of VA surgery.  This proposed 
reduction was effectuated by rating action of August 1999.  
The authority for this is contained in 38 C.F.R. §§ 3.322 and 
4.22 (2000).  

38 U.S.C.A. § 1155 (West 1991 & Supp. 1996); and 38 C.F.R. 
Part 4 (2000) provide that disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
38 C.F.R. § 4.84a, Diagnostic Codes 6027 and 6028 provide 
that preoperatively, a rating for a cataract is based on 
impairment of vision.  Postoperatively, a rating is based on 
impairment of vision and aphakia.  Diagnostic Code 6029 
provides a 30 percent rating for unilateral or bilateral 
aphakia.  

It is apparent from the medical evidence in this case that 
the left eye surgery performed by the VA in May 1982 resulted 
in aphakia of the left eye.  Aphakia is defined as the 
absence of the lens of the eye.  As indicated by the note 
following Diagnostic Code 6029, the 30 percent rating for 
aphakia is not to be combined with any other rating for 
impaired vision.  What this means is that postoperatively, 
residuals of cataract extraction may be rated on the basis of 
aphakia or impaired vision, whichever would yield the higher 
rating.  Since the rating for the veteran's left eye 
disability prior to the May 1982 VA surgery was based on 
impaired vision alone, and since the veteran's May 1982 VA 
surgery on the left eye resulted in aphakia, it is apparent 
that the veteran is entitled to a 30 percent rating for 
aphakia in the left eye at the current time.  The left eye 
disability that the Board granted 1151 benefits for in March 
1999 clearly encompassed aphakia with an incorrect 
intraocular lens.  That pathology did not preexist the May 
1982 surgery, and unilateral aphakia may be the subject of a 
30 percent rating under Diagnostic Code 6029.  

Accordingly a 30 percent rating for a left eye disability 
(aphakia), postoperative status, with an incorrect 
intraocular lens is warranted.  


ORDER

A 30 percent rating for a left eye disability (aphakia), 
postoperative status, with an incorrect intraocular lens is 
granted subject to the law and regulations governing the 
payment of monetary benefits.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

